Opinion issued June 21, 2018




                                    In The

                              Court of Appeals
                                    For The

                           First District of Texas
                            ————————————
                              NO. 01-18-00124-CV
                            ———————————
                      MARY A. MORALES, Appellant
                                       V.
     STATE FARM LLOYDS AND NATHAN COPELAND, Appellees


                   On Appeal from the 164th District Court
                            Harris County, Texas
                      Trial Court Case No. 2016-43862


                           MEMORANDUM OPINION

      Appellant Mary A. Morales has filed a motion for voluntary dismissal of her

appeal. See TEX. R. APP. P. 42.1(a)(1). No opinion has issued. Appellees are

unopposed to the motion.
      We grant Morales’s motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a), 43.2(f). We dismiss any pending motions as moot.

                                PER CURIAM

Panel consists of Justices Keyes, Bland, and Massengale.




                                        2